Case: 15-15628   Date Filed: 01/11/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15628
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:15-cv-61386-WPD



DON KOZICH,

                                                            Plaintiff-Appellant,

                                  versus

ANN DEIBERT,
MICHAEL S. LONG, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 11, 2018)

Before MARTIN, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-15628      Date Filed: 01/11/2018      Page: 2 of 4


       Don Kozich appeals the district court’s dismissal of his pro se civil action

based on a lack of subject matter jurisdiction under the Rooker-Feldman 1 doctrine

and Kozich’s failure to state a claim. As discussed below, we need not address

these issues because Kozich’s claim is moot.

       Plaintiff-Appellant Kozich formerly leased an apartment from Defendant-

Appellee Reliance Progresso Associates, LTD. On December 22, 2014, Kozich

received a notice of nonrenewal, informing him that Reliance would not renew his

lease due to his failure to maintain his apartment in a sanitary condition and his

failure to permit management to enter his unit. Kozich refused to vacate his

apartment when his lease expired, and Reliance filed a state court action to evict

Kozich. On April 20, 2015, the state court issued a final judgment and writ of

possession in favor of Reliance. The parties dispute whether Kozich timely

appealed this judgment in state court.

       On July 2, 2015, Kozich brought this action against Reliance and ten other

Defendants in federal court pursuant to the Low Income Housing Tax Credit

(“LIHTC”) Act, 26 U.S.C. § 42, et seq. and 42 U.S.C. § 1983. He claims that the

notice of nonrenewal and state court eviction violate his rights under 26 U.S.C.

§ 42 and the First and Fourteenth Amendments. He seeks injunctive and

declaratory relief. Following the district court’s denial of Kozich’s motion for a

       1
        See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S.
462 (1983).
                                              2
              Case: 15-15628     Date Filed: 01/11/2018    Page: 3 of 4


temporary restraining order, Kozich was evicted from his apartment on July 23,

2015. On appeal, Appellees argue in part that this case is moot because Kozich has

already vacated his apartment.

      We may affirm a judgment based on any grounds supported by the record.

Akanthos Capital Mgmt., LLC v. Atlanticus Holdings Corp., 734 F.3d 1269, 1271

(11th Cir. 2013) (per curiam). We address the question of mootness de novo.

CAMP Legal Defense Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1268 (11th Cir.

2006). A case becomes moot “when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Florida Ass’n of Rehab.

Facilities, Inc. v. State of Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208,

1216-17 (11th Cir. 2000). In considering whether a case is moot, we “look at the

events at the present time, not at the time the complaint was filed or when the

federal order on review was issued.” Dow Jones & Co. v. Kaye, 256 F.3d 1251,

1254 (11th Cir. 2001). “When events subsequent to the commencement of a

lawsuit create a situation in which the court can no longer give the plaintiff

meaningful relief, the case is moot and must be dismissed.” Fla. Ass’n of Rehab.

Facilities, 225 F.3d at 1217.

      An exception to the mootness doctrine arises when a claim is “capable of

repetition yet, evading review.” Arcia v. Sec’y of Fla., 772 F.3d 1335, 1343 (11th

Cir. 2014). The exception applies where (1) the challenged action is too short in


                                          3
                Case: 15-15628        Date Filed: 01/11/2018       Page: 4 of 4


duration to be fully litigated prior to its end, and (2) there is a reasonable

expectation that the same party will be subject to the same action again. Id.

       Kozich’s claims for injunctive and declaratory relief from the eviction order

are moot. The Court cannot grant Kozich meaningful relief from the judgment

because it has already been enforced. See In re Ware, 562 F. App’x 850, 852–53

(11th Cir. 2014) (per curiam) (holding that the debtor’s appeal of the bankruptcy

court’s order allowing a foreclosure sale was moot because the debtor did not

obtain a stay of the order pending the appeal and therefore the foreclosure sale had

already occurred). And there is nothing in the record to suggest that there is a

reasonable expectation that Kozich will rent an apartment from Reliance and be

subjected to a similar eviction proceeding in the future. Accordingly, we affirm the

district court’s dismissal of Kozich’s claims. Because we determine that Kozich’s

claims are moot, we need not consider the district court’s determinations that the

Rooker-Feldman doctrine bars Kozich’s claims and, alternatively, that Kozich fails

to state a claim. 2

       AFFIRMED.




2
 Kozich also filed several motions asking this Court to take judicial notice of certain documents.
Given that this case is moot, we deny all pending motions.
                                                4